        Case 2:16-cv-01498-KJM-DB Document 157 Filed 12/01/20 Page 1 of 4


 1    CANNATA, O’TOOLE, FICKES & OLSON
      THERESE Y. CANNATA
 2    MARK P. FICKES
      ZACHARY E. COLBETH
 3    100 Pine Street, Suite 350
      San Francisco, CA 94111
 4    Telephone: (415) 409.8900 / Fax: (415) 409-8904
 5    Attorneys for Defendant Roger J. LaPant, Jr.
 6
 7
      ANDREW J. DOYLE
 8    JOHN THOMAS H. DO
      ANDREW S. COGHLAN
 9    United States Department of Justice
      Environmental and Natural Resources Division
10    P.O. Box 7611
      Washington, DC 20044
11    Telephone: (202) 514-4427 / Fax: (202) 514-8865
12    Attorneys for Plaintiff United States
13
14                                    UNITED STATES DISTRICT COURT

15                                   EASTERN DISTRICT OF CALIFORNIA

16    UNITED STATES OF AMERICA,                      Case No. 2:16-cv-01498-KJM-DB
              Plaintiff,
17                                                   SEVENTH STIPULATION AND
      v.                                             ORDER FOR EXTENSION
18                                                   OF DEADLINES AND S.J. HEARING
      ROGER J. LAPANT, JR., et al.,
19           Defendants.
20
21
22
23
24
25
26
27
28


     Stipulation and O for Extension of Deadlines               Case No. 2:16-cv-01498-KJM-DB
          Case 2:16-cv-01498-KJM-DB Document 157 Filed 12/01/20 Page 2 of 4


 1           Plaintiff United States of America and Defendant Roger J. LaPant, Jr. have met and
 2   conferred and hereby stipulate and propose for the Court’s approval an extension of deadlines
 3   and the summary judgment hearing date. Specifically:
 4           1.       Beginning February 12, 2020, the parties have been appearing before The
 5   Honorable Kendall J. Newman, United States Magistrate Judge, for settlement conferences.
 6
             2.       Since the most recent settlement conference on September 23, the parties have
 7
     made substantial progress.
 8
             3.       Indeed, the parties have completed all substantive edits to a draft proposed
 9
     consent decree and settlement agreement and are finalizing the last remaining edits to the
10
     accompanying (highly technical) appendices.
11
             4.       Currently, as set forth in the Minute Order dated October 16, 2020 (ECF No.
12
     154), reply briefs associated with cross motions for summary judgment (ECF Nos. 113 & 121)
13
     are due November 24, 2020.
14
             5.       To allow the parties to complete their settlement efforts, the parties stipulate and
15
16   propose for the Court’s approval an extension of the deadline for reply briefs from November 24

17   to January 15, 2021.

18           6.       Likewise, the parties stipulate and propose for the Court’s approval an extension

19   of the summary judgment hearing date from December 11, 2020 to January 22, 2021.

20           7.       The parties note that if, as anticipated, they lodge a propose consent decree
21   earlier than January 15, 2021, they will move for a stay of the litigation until the Court takes
22   action on the proposed consent decree.
23           8.       At this time, the parties do not propose any change to the deadline for the Joint
24   Pretrial Statement (February 5, 2021).
25   //
26
     //
27
     //
28



     Stipulation and O for Extension of Deadlines                         No. 2:16-cv-01498-KJM-DB

                                                        1
        Case 2:16-cv-01498-KJM-DB Document 157 Filed 12/01/20 Page 3 of 4


 1           Dated: November 23, 2020               Respectfully submitted,
 2                                                  /s/ Therese Y. Cannata
                                                    CANNATA, O’TOOLE, FICKES & OLSON LLP
 3
                                                    100 Pine Street, Suite 350
 4                                                  San Francisco, CA 94111
                                                    Tel: (415) 409-8900
 5
                                                    Attorney for Roger J. LaPant, Jr.
 6
 7                                                  /s/ Andrew S. Coghlan
                                                    United States Department of Justice
 8                                                  Environmental and Natural Resources Division
                                                    P.O. Box 7611
 9
                                                    Washington, DC 20044
10                                                  Tel: (202) 514-9275

11                                                  Attorney for the United States
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and O for Extension of Deadlines                       No. 2:16-cv-01498-KJM-DB

                                                       2
        Case 2:16-cv-01498-KJM-DB Document 157 Filed 12/01/20 Page 4 of 4


 1                                                   ORDER
 2           Upon due consideration, the Court approves the foregoing stipulation and amends the
 3   schedule as follows:
 4           (1) Reply briefs associated with cross motions for summary judgment (ECF Nos. 113 &
 5   121) are now due January 15, 2021.
 6
             (2) The hearing date for the cross motions for summary judgment is now January 22,
 7
     2021, at 10:00 a.m.
 8
             (3) The Joint Pretrial Statement remains due February 5, 2021.
 9
     DATED: November 30, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and PO for Extension of Deadlines                    No. 2:16-cv-01498-KJM-DB
